FILED
                           NOT FOR PUBLICATION
                                                                             JUN 20 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GENEVA L. CROSE,                                 No.   16-35849

              Plaintiff-Appellant,               D.C. No. 3:15-cv-05682-RSM

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                        Argued and Submitted June 11, 2018
                               Seattle, Washington

Before: D.W. NELSON and WATFORD, Circuit Judges, and PREGERSON,**
District Judge.

      Geneva Crose appeals from the district court’s judgment affirming the

decision of the administrative law judge (ALJ) denying Crose’s applications for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
                                                                           Page 2 of 5
Social Security Disability and Supplemental Security Income benefits. We reverse

and remand for an award of benefits.

      1. The ALJ improperly evaluated the medical evidence. Specifically, the

ALJ erred in giving “very little weight” to Dr. Wilke’s opinion regarding Crose’s

physical and mental impairments. As Crose’s treating physician from 2011 to

2014, Dr. Wilke was able to provide a “detailed, longitudinal picture” of Crose’s

conditions and offer a “unique perspective” on the medical evidence. 20 C.F.R.

§ 404.1527(c)(2).

      Ordinarily, the treating physician’s opinion is given controlling weight if it

is well-supported by diagnostic evidence and is not inconsistent with substantial

evidence in the record. See id. Dr. Wilke’s opinion regarding Crose’s physical

and mental impairments met these criteria and should have been given controlling

weight. For example, Dr. Wilke’s diagnosis of “psychological factors affecting

physical condition” was well-supported by her clinical observations and by the

opinions of Dr. Neims, Dr. Almaraz, and Dr. Toews.

      Furthermore, even if the treating physician’s opinion is not found to be

controlling, it should be evaluated according to factors such as supportability,

consistency with the overall record, frequency of examination, and length, nature,

and extent of the treatment relationship. See id. § 404.1527(c)(1)–(6). Under this
                                                                          Page 3 of 5
analysis, the ALJ should have given at least due deference to Dr. Wilke’s opinion

based on her well-supported findings and her lengthy, extensive treatment

relationship with Crose.

      2. The ALJ erred in failing to credit much of Crose’s testimony regarding

her pain and mental health impairments. The ALJ’s reasons for rejecting Crose’s

testimony were not “specific, clear and convincing.” Garrison v. Colvin, 759 F.3d
995, 1015 (9th Cir. 2014) (internal quotation marks omitted).

      First, the ALJ suggested that Crose’s ability to engage in daily

activities—such as caring for children, caring for pets, performing household

chores, and communicating and socializing with friends—undermined the

credibility of her testimony regarding her physical and mental limitations.

However, the ALJ discounted other evidence—including recurrent panic attacks,

hallucinations of ghosts, trouble sleeping more than two hours a night, and

flashbacks related to childhood sexual abuse—indicating limitations in Crose’s

ability to engage in daily activities. Thus, the ALJ’s finding that Crose was able to

perform some daily activities was not a clear and convincing reason for

discrediting Crose’s testimony regarding her overall limitations. See Diedrich v.

Berryhill, 874 F.3d 634, 642–43 (9th Cir. 2017).
                                                                           Page 4 of 5
      The ALJ’s finding that Crose failed to adequately pursue mental health

counseling and comply with treatment was also not a clear and convincing reason

to discredit Crose’s testimony. As we have explained, “it is a questionable practice

to chastise one with a mental impairment for the exercise of poor judgment in

seeking rehabilitation.” Garrison, 759 F.3d at 1018 n.24 (internal quotation marks

omitted).

      Finally, the ALJ’s findings of inconsistencies in Crose’s reports to

physicians and of her possible interest in secondary gain were not specific, clear,

and convincing reasons for rejecting her testimony. Crose’s reports to numerous

physicians over an eight-year period were consistent on the whole, and there was

no clear evidence supporting Crose’s interest in secondary gain.

      3. The ALJ improperly rejected the conclusion of Dr. Toews and

improperly decided that Crose’s impairments did not equal Listing 12.04(C). 20

C.F.R., pt. 404, subpt. P, app. 1 § 12.04(C). Dr. Toews recommended the 12.04(C)

listing after considering the combination of Crose’s physical and mental

impairments. The ALJ rejected the recommendation because he did not believe

that Dr. Toews, a psychologist, was qualified to evaluate Crose’s physical

limitations. However, the ALJ overlooked the complex interactions between

physical and mental impairments that resulted from Crose’s somatoform disorder.
                                                                        Page 5 of 5
As a psychologist, Dr. Toews was qualified to opine on these complex interactions

between Crose’s physical and mental health symptoms. Additionally, Dr. Toews’s

conclusions were supported by Dr. Wilke’s opinion and Crose’s testimony, both of

which had been improperly discounted by the ALJ. Thus, the ALJ erred in

rejecting Dr. Toews’s opinion that Crose’s impairments met Listing 12.04(C), and

in concluding that Crose was not disabled.

      4. We exercise our discretion to remand for an award of benefits. At nearly

three thousand pages, the record is fully developed, and further proceedings would

not be useful. See Garrison, 759 F.3d at 1020. When credited as true, the

improperly weighed evidence—Crose’s testimony and the medical opinions of Dr.

Wilke and Dr. Toews—establishes that Crose is disabled. See id. We therefore

reverse and remand for an award of benefits.

      REVERSED and REMANDED.